Exhibit 10.1

 

EXECUTION VERSION

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of July 11, 2014,
by and among Speed Commerce, Inc., a Minnesota corporation (the “Company”), and
the entities and natural persons listed on Exhibit A hereto (collectively, “Red
Alder”) (each of the Company and Red Alder, a “Party” to this Agreement, and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Red Alder have engaged in discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

 

WHEREAS, Red Alder is deemed to beneficially own shares of common stock, no par
value, of the Company (the “Common Stock”) totaling, in the aggregate, 5,696,228
shares, or approximately 8.7%, of the Common Stock of the Company issued and
outstanding on the date of this Agreement;

 

WHEREAS, the Company and Red Alder have determined to come to an agreement with
respect to the appointment by the Board of Directors of the Company (the
“Board”) of two new directors, certain matters related to the 2014 annual
meeting of shareholders of the Company (including any adjournment or
postponement thereof, the “2014 Annual Meeting”) and certain other matters, as
provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, agree as follows:

 

Section 1.     Board Matters; Board Appointments; 2014 Annual Meeting.

 

(a)     The Board (including all applicable committees of the Board) has (i)
taken all necessary actions to increase the size of the Board to eleven
directors, and (ii) in order to fill the two vacancies on the Board created by
the increase in the size of the Board, taken all necessary actions to appoint
each of Alexandra Constantinople and Scott Guilfoyle as a Class III Director
effective as of the date hereof. Each of Alexandra Constantinople and Scott
Guilfoyle is referred to as a “Shareholder Nominee” and collectively as the
“Shareholder Nominees.”

 

(b)     The Company, the Board and all applicable committees of the Board shall
take all necessary actions to (i) nominate the Shareholder Nominees and Stephen
F. Duchelle and Frederick C. Green IV (each of Messrs. Duchelle and Green, a
“Company Nominee” and, collectively, the “Company Nominees”; the Shareholder
Nominees and the Company Nominees are collectively referred to as the
“Nominees”) for election as the Board’s only candidates at the 2014 Annual
Meeting (and designated as Class III Directors), (ii) recommend, and to reflect
such recommendation in the Company’s definitive proxy statement in connection
with the 2014 Annual Meeting, that the shareholders of the Company vote to elect
the Shareholder Nominees as Class III Directors at the 2014 Annual Meeting, and
(iii) support and solicit proxies for the Shareholder Nominees’ election as
Class III Directors, in the case of clauses (ii) and (iii), in the same manner
as for the Company Nominees. The Board will take all necessary actions to reduce
the size of the Board to ten directors effective immediately following the
conclusion of the 2014 Annual Meeting.

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     During the Director Standstill Period (as defined below), in the event
of a vacancy on the Board created by (i) the removal of a Shareholder Nominee
for any reason, (ii) the inability of a Shareholder Nominee to serve as a
director for any reason, or (iii) the resignation of a Shareholder Nominee for
any reason, the Company, the Board and all applicable committees of the Board
shall take all necessary actions to promptly mutually agree upon with Red Alder,
and appoint, a replacement director, provided that such replacement director is
an “independent director” as defined by Rule 5605(a)(2) of the Nasdaq
Marketplace Rules. References in this Agreement to the Shareholder Nominees
shall include their replacements.

 

(d)     Upon the execution of this Agreement, Red Alder agrees not to (i)
nominate any person for election as a director at the 2014 Annual Meeting or the
2015 annual meeting of shareholders of the Company (including any adjournment or
postponement thereof, the “2015 Annual Meeting”), (ii) submit any proposal for
consideration at, or bring any other business before, the 2014 Annual Meeting or
(solely with respect to the election or removal of directors) the 2015 Annual
Meeting, directly or indirectly, or (iii) initiate, encourage or participate in
any “withhold” or similar campaign with respect to the 2014 Annual Meeting or
(solely with respect to the election or removal of directors) the 2015 Annual
Meeting, directly or indirectly, and shall not permit any of its Affiliates to
do any of the items in this Section 1(d). Red Alder agrees that it will not
publicly or privately encourage or support any other shareholder or person to
take any of the actions described in this Section 1(d).

 

(e)     Red Alder agrees to appear in person or by proxy at each of the 2014
Annual Meeting and the 2015 Annual Meeting and vote all shares of Common Stock
beneficially owned by it as of the record date for each such meeting (i) in
favor of the election of each of the Nominees at the 2014 Annual Meeting and
each of the persons nominated by the Company for election as a director at the
2015 Annual Meeting and (ii) in accordance with the Board’s recommendation with
respect to each other proposal to come before the 2014 Annual Meeting.

 

(f)     Red Alder agrees that it will cause its Affiliates to comply with the
terms of this Agreement. As used in this Agreement, the terms “Affiliate” shall
have the meaning set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(g)     On or promptly after the date hereof, the Company shall reimburse Red
Alder for its reasonable out-of-pocket fees and expenses (including legal fees
and expenses) incurred in connection with matters relating to this Agreement in
the amount of Seventy Thousand dollars ($70,000).

 

 
2

--------------------------------------------------------------------------------

 

  

Section 2.     Standstill Provisions.

 

(a)     Red Alder agrees that, from the date of this Agreement until (x) with
respect to each of the following solely as it relates to the election or removal
of directors, the date that is fifteen (15) business days prior to the deadline
for the submission of shareholder nominations of director candidates for
election to the Board at the Company’s 2016 annual meeting of shareholders
(including any adjournment or postponement thereof, the “2016 Annual Meeting”)
(the “Director Standstill Period”), and (y) with respect to each of the
following as it relates to any matter other than the election or removal of
directors, the date that is one year after the date of this Agreement (the
“Standstill Period”), neither it nor any of its Affiliates will, and it will
cause each of its Affiliates not to, directly or indirectly, in any manner:

 

(i)      solicit, make or engage in any solicitation of proxies, or consents or
other authority to vote any Common Stock or in any way become a “participant” in
a “solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) of proxies or consents (including, without limitation, any solicitation of
consents that seeks to call a special meeting of shareholders), in each case,
with respect to securities of the Company, except that Red Alder and its
Affiliates may engage in the foregoing in connection with the election of the
Shareholder Nominees to the Board; 

(ii)     form, join or in any way participate in any “group” (within the meaning
of Section 13(d)(3) of the Exchange Act) with respect to the Common Stock or
other securities of the Company (other than the “group” identified on Exhibit
A); provided, however, that nothing herein shall limit the ability of an
Affiliate of Red Alder to join the “group” following the execution of this
Agreement, so long as any such Affiliate agrees to be bound by the terms of this
Agreement; 

(iii)    deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement (other than this Agreement) with respect
to the voting of any Common Stock, other than any such voting trust, arrangement
or agreement solely among Red Alder and its Affiliates; 

(iv)    seek, encourage any person to submit nominations in furtherance of or
become a participant in any “contested solicitation” against the Company,
including without limitation relating to the election or removal of directors
with respect to the Company or seek, encourage or take any other action with
respect to the election or removal of any directors of the Company (other than
the Shareholder Nominees); provided, however, that nothing in this Agreement
shall prevent Red Alder and its Affiliates from taking actions in furtherance of
identifying and/or nominating director candidates a reasonable time in advance
of the 2016 Annual Meeting so long as such actions do not create a public
disclosure obligation for Red Alder; 

(v)     become a participant in any contested solicitation against the Company,
including without limitation relating to the removal or the election of
directors proposed by the Company; 

(vi)    (A) initiate, make any proposal for consideration by shareholders or
otherwise solicit shares for approval of a shareholder proposal at any annual or
special meeting of shareholders of the Company, or (B) make any offer or
proposal (with or without conditions) with respect to a merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Red Alder and the Company; 

 
3

--------------------------------------------------------------------------------

 

(vii)   cause to be voted any Common Stock that Red Alder has the right to vote
(or direct the vote) in a manner other than in accordance with the
recommendation of the Board with respect to (A) the election or removal of
directors; and (B) shareholder proposals; 

(viii)  seek, alone or in concert with others, representation on the Board,
except as specifically contemplated in Section 1; 

(ix)     seek, alone or in concert with others, to increase their aggregate
ownership of the Common Stock beyond 20% of all shares outstanding at the time
of this Agreement (as adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction);  

(x)      either directly or indirectly for itself or its Affiliates, or in
conjunction with any other person or entity in which it proposes to be either a
principal, partner or financing source, effect or seek, offer or propose
(whether publicly or otherwise) to effect, or cause or participate in, or in any
way knowingly support, assist or facilitate any other person to effect or seek,
offer or propose to effect, or cause or participate in, (A) any tender offer or
exchange offer, merger, acquisition or other business combination involving the
Company or any of its subsidiaries or Affiliates; (B) any form of business
combination or acquisition or other transaction relating to a material amount of
assets or securities of the Company or any of its subsidiaries or Affiliates; or
(C) any form of restructuring, recapitalization or similar transaction with
respect to the Company or any of its subsidiaries or Affiliates; provided,
however, the restrictions contained in this subsection (x) shall not be
applicable to any such transaction or process recommended or approved by a
majority of the Board; 

(xi)     (A) enter into any arrangements, understanding or agreements relating
to the Company (whether written or oral) with, or advise, finance or knowingly
assist or encourage, any other person in connection with any of the foregoing,
or (B) make any investment in or enter into any arrangement relating to the
Company with any other person that Red Alder knows or has reason to know
engages, or offers or proposes to engage, in, and which investment or
arrangement relates to, any of the prohibited activities or transactions
referenced in the foregoing paragraphs of this Section 2(a); 

(xii)    make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party; or 

(xiii)   take or intentionally cause or actively induce others to take any
action directly inconsistent with any of the foregoing. 

Section 3.  Voting Agreement. Red Alder and its Affiliates shall cause all
shares of Common Stock owned of record, and shall instruct the record owner in
case of all shares of Common Stock beneficially owned but not of record, by it
or its Affiliates, as of the record date for each of the 2014 Annual Meeting and
the 2015 Annual Meeting, to be present for quorum purposes and to be voted in
favor of all directors nominated by the Board for election at the 2014 Annual
Meeting and the 2015 Annual Meeting, respectively, and in accordance with the
Company’s recommendation on any other proposal at the 2014 Annual Meeting. 

 

 
4

--------------------------------------------------------------------------------

 

  

Section 4.     Representations and Warranties of the Company. The Company
represents and warrants to Red Alder that (a) the Company has the corporate
power and authority to execute this Agreement and to bind it hereto, (b) this
Agreement has been duly and validly authorized, executed and delivered by the
Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms
(except as enforceability may be limited by the application of bankruptcy,
insolvency, moratorium or similar laws affecting the rights of creditors
generally and by judicial limitations on the right of specific performance, and
except as the enforceability of the indemnification or contribution provisions
hereof may be affected by applicable federal or state securities laws), and (c)
the execution, delivery and performance of this Agreement by the Company do not
and will not (i) violate or conflict with any law, rule, regulation, order,
judgment or decree applicable to the Company, or (ii) violate or conflict with,
result in a breach of, constitute a default (or an event which with notice or
lapse of time or both could constitute such a violation, conflict, breach or
default) under or pursuant to, result in the loss of a material benefit under,
or give rise to any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which the Company is a party or by which it is
bound.

 

Section 5.     Representations and Warranties of Red Alder. Red Alder represents
and warrants to the Company that (a) the authorized signatory of Red Alder set
forth on the signature page hereto has the power and authority to execute this
Agreement on behalf of Red Alder and to bind it hereto, (b) this Agreement has
been duly and validly authorized, executed and delivered by Red Alder,
constitutes a valid and binding obligation and agreement of Red Alder, and is
enforceable against Red Alder in accordance with its terms (except as
enforceability may be limited by the application of bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors generally and by
judicial limitations on the right of specific performance, and except as the
enforceability of the indemnification or contribution provisions hereof may be
affected by applicable federal or state securities laws), (c) the execution,
delivery and performance of this Agreement by Red Alder do not and will not (i)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to Red Alder, or (ii) violate or conflict with, result in a breach
of, constitute a default (or an event which with notice or lapse of time or both
could constitute such a violation, conflict, breach or default) under or
pursuant to, result in the loss of a material benefit under, or give rise to any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which Red Alder is a party or by which it is bound, and (d) as of
the date of this Agreement, (i) Red Alder is deemed to beneficially own in the
aggregate 5,696,228 shares of Common Stock and (ii) Red Alder does not currently
have, and does not currently have any right to acquire, any interest in any
other securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company, including any swaps or
other derivative arrangements designed to produce economic benefits and risks
that correspond to the ownership of Common Stock, whether or not any of the
foregoing would give rise to beneficial ownership (as determined under Rule
13d-3 promulgated under the Exchange Act), and whether or not to be settled by
delivery of Common Stock, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement).

 

 
5

--------------------------------------------------------------------------------

 

  

Section 6.     Press Release. Promptly following the execution of this
Agreement, the Company shall issue the press release attached hereto as Exhibit
B (the “Press Release”).

 

Section 7.     Specific Performance. Each of Red Alder, on the one hand, and the
Company, on the other hand, acknowledges and agrees that irreparable injury to
the other Party would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable by the
remedies available at law (including the payment of money damages). It is
accordingly agreed that Red Alder, on the one hand, and the Company, on the
other hand (such Party, the “Moving Party”), shall each be entitled to specific
enforcement of, and injunctive relief to prevent any violation or threatened
violation of, the terms hereof, without the requirement to post bond or other
security, and the other Party will not take action, directly or indirectly, in
opposition to the Moving Party seeking such relief on the grounds that any other
remedy or relief is available at law or in equity. This Section 7 is not the
exclusive remedy for any violation of this Agreement and is in addition to any
other remedies available at law or in equity.

 

Section 8.     Expiration of Agreement. This Agreement shall automatically
expire and terminate on July 1, 2016; provided, however, that the Company’s
obligations hereunder shall expire and terminate at such time as Red Alder’s and
its Affiliates’ aggregate ownership of the Company’s Common Stock decreases to
below 5% (as a result of a disposition of the Common Stock by Red Alder or its
Affiliates) (a “Threshold Disposition”). Each of the Shareholder Nominees shall
deliver to the Company an irrevocable letter of resignation, which shall be
effective only upon the occurrence of a Threshold Disposition, but which may be
accepted or rejected by the Board at such time in its discretion.

 

Section 9.     Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the Parties that the Parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the Parties agree to use their respective reasonable best efforts to
agree upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.

 

 
6

--------------------------------------------------------------------------------

 

  

Section 10.    Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
electronic mail (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party or receipt is
confirmed by the receiving party); or (iii) one business day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same. The addresses, email addresses and
facsimile numbers for such communications shall be (or such other address, email
address or facsimile number for a Party as shall be specified by like notice):

 

If to the Company:

 

Speed Commerce, Inc.
1303 East Arapaho Road, Suite 200
Richardson, Texas 75081
Attention:     Ryan Urness, Esq.     
Telephone:
Facsimile:

Email:

 

With a copy to:

 

Winthrop & Weinstine, P.A.
225 South Sixth Street, Suite 3500
Minneapolis, Minnesota 55402
Attention: Philip T. Colton, Esq.
Telephone:
Facsimile:
Email:

 

If to Red Alder or any member thereof:

 

Red Alder GP, LLC
80 Broad Street, Suite 2502
New York, New York 10004
Attention: Schuster Tanger
Telephone:
Facsimile:

Email:

 

with a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP
Park Avenue Tower

65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky, Esq.
Telephone:
Facsimile:

Email:

 

 
7

--------------------------------------------------------------------------------

 

  

Section 11.     Applicable Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Minnesota
without reference to the conflict of laws principles thereof. Each of the
Parties hereto irrevocably agrees that any action, suit or proceeding with
respect to this Agreement or any of the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement or any of the rights and obligations arising hereunder brought by the
other Party hereto or its successors or permitted assigns, shall be brought and
determined exclusively in the Hennepin County District Court and any state
appellate court therefrom within the State of Minnesota. Each of the Parties
hereto hereby irrevocably submits, with regard to any such action, suit or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action, suit or proceeding relating to this Agreement
in any court other than the aforesaid courts. Each of the Parties hereto hereby
irrevocably waives, and agrees not to assert in any action, suit or proceeding
with respect to this Agreement, (i) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason, (ii) any claim
that it or its property is exempt or immune from the jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the action, suit
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such action, suit or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

Section 12.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).

 

Section 13.     Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the Parties hereto with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings among the Parties other than those expressly set forth herein. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Company and Red Alder. No failure on
the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties and
their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of Red Alder, the
prior written consent of the Company, and with respect to the Company, the prior
written consent of Red Alder. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other persons.

 

 
8

--------------------------------------------------------------------------------

 

  

Section 14.     Further Action. Each Party agrees to execute such additional
reasonable documents, and to do and perform such reasonable acts and things,
necessary or proper to effectuate or further evidence the terms and provisions
of this Agreement.

 

Section 15.     Mutual Non-Disparagement. Subject to applicable law or legal
process, each of the Parties covenants and agrees that, during the Standstill
Period, or if earlier, until such time as the other Party or any of its agents,
subsidiaries, Affiliates, successors, assigns, partners, members, managers,
officers, key employees or directors shall have breached this Section 15,
neither it nor any of its respective agents, subsidiaries, Affiliates,
successors, assigns, partners, members, managers, officers, key employees or
directors shall in any way publicly disparage, call into disrepute, or otherwise
defame or slander any of the other Parties or any of such other Parties’
subsidiaries, Affiliates, successors, assigns, partners, members, managers,
officers (including any current officer of a Party or a Party’s subsidiaries who
no longer serves in such capacity following the execution of this Agreement), or
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), or any of their products or services, in any manner that would
damage the business or reputation of any such other Parties, any of their
products or services or any of their subsidiaries, Affiliates, successors,
assigns, partners, members, managers, officers (or former officers), or
directors (or former directors).

 

Section 16.      Miscellaneous. Red Alder and its Affiliates agree that its
contacts with management of the Company via telephone, electronic media or
otherwise and on-site visits to Company premises will occur not more
frequentally than on a reasonable basis during the term of this Agreement.

   

[The remainder of this page intentionally left blank]

 

 
9

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

SPEED COMMERCE, INC.

 

 

 

 

 

       

 

By:

 

 

 

 

Name:   Richard S. Willis 

 

 

 

Title:     Chief Executive Officer

 

 

 

RED ALDER:

   

RED ALDER GP, LLC

     

SPDC INVESTMENT, LLC

     

SCHUSTER TANGER

 


By:         _______________________________                 

  Name:    Schuster Tanger  

Title:      Authorized Signatory

     

 

 

 

 

 

 

 

[Signature Page to Agreement]

 

 

 